Citation Nr: 0735354	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for sciatica.  

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right elbow 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for defective vision.

7.  Entitlement to service connection for an ear condition.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for gastroesophageal 
reflux disease.

10.  Entitlement to service connection for a prostate 
disorder.  

11.  Entitlement to service connection for a skin disorder of 
the scrotum.

12.  Entitlement to service connection for a skin disorder of 
the face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1975 to August 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2003 and later 
by the Department of Veterans Affairs (VA) San Diego, 
California Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the hearing held in June 2007, the veteran testified 
that when he was afforded an examination, the examiner did 
not have his service medical records.  The examination report 
dated in May 2003 confirms that no medical records were 
available for review.  

The Board notes that the service medical records contain a 
number of references to treatment in service for the claimed 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has emphasized the need for a 
disability evaluation examination report to be based on a 
full and accurate understanding of a veteran's history.  See 
Green v. Derwinski, 1 Vet.App. 121 (1991).  In light of the 
foregoing, the Board concludes that additional examinations 
are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
joints examination to determine the 
nature and etiology of any disabilities 
of the right shoulder, left shoulder, 
right elbow, right knee, or spine 
(claimed as sciatica) which the veteran 
may currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorders.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to the 
orthopedic symptoms noted in the service 
medical records, such as a lumbosacral 
strain noted in October 1981, a diagnosis 
of sciatica in December 1981, a reference 
to mid back pain in June 1984, right knee 
pain noted in September and December 
1991, complaints in May 1995 of right 
shoulder and left elbow pain, a May 1995 
radiology report showing right shoulder 
hypertrophic changes and left elbow 
irregularities, a record dated  in 
November 1998 pertaining to chronic right 
knee pain, degenerative changes of the 
spine noted in October 1999, a September 
2001 record of right knee pain, an August 
2002 assessment of right sided sciatica 
and right shoulder bursitis, a 2003 
record noting right PFS, and an April 
2003 medical history noting shoulder 
arthritis and possible elbow chips.   

2.  The veteran should be afforded a VA 
stomach disorders examination to 
determine the nature and etiology of any 
gastroesophageal disabilities which the 
veteran may currently have.  The claims 
folder, including the service medical 
records should be made available to and 
reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the claimed disorder.  
The examiner should specifically comment 
as to the likelihood that any currently 
found disability is related to service.  

3.  The veteran should be afforded a VA 
vision disorders examination to determine 
the nature and etiology of any vision 
disabilities which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorder.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to symptoms 
noted in service medical records, such as 
a complaint of crossed eyes in August 
1998.  

4.  The veteran should be afforded a VA 
ear examination to determine the nature 
and etiology of any  ear disabilities 
which the veteran may currently have.  
The claims folder, including the service 
medical records should be made available 
to and reviewed by the examiner before 
the examination.  The examiner should 
record the full history of the claimed 
disorders.  Audiology testing should be 
conducted to determine whether the 
veteran currently meets the severity 
requirements of 38 C.F.R. § 3.385.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found ear/hearing loss disability is 
related to any incident in service, such 
as otitis externa noted in October 1978, 
otitis media noted in June 1998 or a 
history of recurring ear infections noted 
in service in April 2003.  

5.  The veteran should be afforded a VA 
genitourinary examination to determine 
the nature and etiology of any prostate 
disabilities which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorder.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to service, 
to include consideration of a service 
record dated in August 2002 noting mild 
prostatitis and another record dated in 
October 2002 noting a diagnosis of 
bladder instability.  

6.  The veteran should be afforded a VA  
examination to determine the nature and 
etiology of any skin disabilities of the 
face and scrotum which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorders.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to the skin 
problems noted in service medical records 
such as a rash on the upper thigh and 
scrotum noted in February and March 1976, 
a fungal infection of the groin and 
perianal area in December 1988, plaques 
on the cheeks in April 1992, a record 
dated in October 1993 noted complaints of 
peeling of the skin on the face.  

7.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If any 
report is deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

8.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



